DETAILED ACTION
1.          Claims 1-20 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
2.          The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
3.          Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.

Information Disclosure Statement
4.          The information disclosure statements (IDS) submitted on 12/02/2019, 12/27/2019, 3/04/2020, 7/29/2020, and 1/26/2021 have been found to be in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements have been considered by the examiner.

Specification
5.          The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Double Patenting
6.          The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

7.          Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,455,623 B2 (hereinafter “Patent”). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the claimed limitations recited in the present application (hereinafter “Application”) are transparently found in the Patent with obvious wording variations. Take an example of comparing claim 1 of the Application and claim 1 of the Patent:
Application, Claim 1:
A method for contention window adjustment, the method comprising: 
receiving, by a first device, multiple pieces of response information, wherein 
the response information is for data packet transmission on a channel, and each piece of response information of the multiple pieces of response information is 
acknowledgment (ACK) information or negative acknowledgment (NACK) information; 








 

and adjusting, by the first device, a contention window on the channel according to a ratio of a quantity of pieces of NACK information or ACK information in the multiple pieces of response information to a total quantity of the multiple pieces of response information.

A backoff window adjustment method, comprising: 
receiving, by a base station, at least one piece of response information from at least one user equipment (UE), wherein the at least one piece of response information corresponds to at least one data packet transmitted on a first channel, and the at least one piece of response information comprises a positive acknowledgment (ACK) information or a negative acknowledgment (NACK) information;  
obtaining, by the base station, a first information according to a second 
adjusting, by the base station, the backoff window according to the first information, wherein adjusting the backoff window comprises: 
in response to determining that the first information comprises equivalent NACK information, increasing the backoff window of the base station on the first channel;  or 
in response to determining that the first information comprises equivalent ACK information, decreasing the backoff window of the base station on the first channel.


Claims 2-20 of the Application are transparently found in claims 2-11 of the Patent with obvious word variations and are similarly rejected.

Claim Rejections - 35 USC § 102
8.          In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.          The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



10.         Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by United States Patent Application Publication 2017/0019909 A1 to Si et al. (hereinafter “Si”).
            Regarding Claim 1, Si discloses a method for contention window adjustment, the method comprising: 
     receiving, by a first device, multiple pieces of response information (Si: [0071-0076] – an eNB comprises multiple antennas operable to receive multiple signals that include feedback information. See also Figures 1 and 2.), wherein the response information is for data packet transmission on a channel (Si: [0078] – information is transmitted/received including information on forward/reverse channels. See also [0084-0086], [0012] – eNB sends downlink control information and schedules uplink grants for a plurality of UEs over a plurality of corresponding channels in LAA. See also [0119-0120]. See also [0168] for receiving multiple response information.), and each piece of response information of the multiple pieces of response information is acknowledgment (ACK) information or negative acknowledgment (NACK) information (Si: [0126] – eNB determines availability of on an idle channel. See also [0168] – an eNB “…may receive multiple ACK/ANCK/DTX reports corresponding to different transport blocks within a transmission burst.”); and
     adjusting, by the first device, a contention window on the channel according to a ratio of a quantity of pieces of NACK information or ACK information in the multiple pieces of response information to a total quantity of the multiple pieces of response information (Si: [0126] – based on the availability, eNB applies a backoff period. See also [0168-0175] – a contention window is adaptable or adjusted based on a number of ACKs and NACKs received at the eNB. See also [0210] – “In some embodiments of thresholding trigger, basically, a predefined threshold is chosen, and the contention window size can be increased if the ratio of NACK/DTX over the total ACK/NACK/DTX exceeds the threshold.” See also [0215-0217].).
            Regarding Claim 2, Si discloses the method according to claim 1, wherein the adjusting the contention window comprises:
     in response to determining that the ratio of the quantity of pieces of NACK information in the multiple pieces of response information to the total quantity of the multiple pieces of response information is greater than a preset first threshold, increasing, by the first device, the contention window on the channel (Si: [0210] – “In some embodiments of thresholding trigger, basically, a predefined threshold is chosen, and the contention window size can be increased if the ratio of NACK/DTX over the total ACK/NACK/DTX exceeds the threshold.” See also [0215-0217].).
            Regarding Claim 3, Si discloses the method according to claim 2, wherein the adjusting the contention window further comprises:
     in response to determining that the ratio of the quantity of pieces of ACK information in the multiple pieces of response information to the total quantity of the multiple pieces of response information is greater than a preset second threshold, decreasing, by the first device, the contention window on the channel or keeping the contention window unchanged (Si: [0175] – adjusting the CW size 
             Regarding Claim 4, Si discloses the method according to claim 3, wherein the decreasing, by the first device, the contention window on the channel or keeping the contention window unchanged comprises:
     setting, by the first device, a length of the contention window to an initial value (Si: [0126] – corresponds to whether or not a contention window (CW) size (a “length”) reaches a maximum value from an initial value.).
            Regarding Claim 5, Si discloses the method according to claim 1, wherein the adjusting the contention window comprises:
     in response to determining that the ratio of the quantity of pieces of ACK information in the multiple pieces of response information to the total quantity of the multiple pieces of response information is greater than a preset third threshold, decreasing, by the first device, the contention window on the channel or keeping the contention window unchanged (Si: [0175] – adjusting the CW size based on an ACK/NACK response. See also [0195] – the CW may remain the same or unchanged.).
            Regarding Claim 6, Si discloses the method according to claim 5, wherein the decreasing, by the first device, the contention window on the channel or keeping the contention window unchanged comprises:
     setting, by the first device, a length of the contention window to an initial value (Si: [0126] – corresponds to whether or not a contention window (CW) size (a “length”) reaches a maximum value from an initial value.).
Regarding Claim 7, Si discloses the method according to claim 1, wherein the receiving, by the first device, the multiple pieces of response information comprises:
     receiving, by the first device, the multiple pieces of response information from multiple second devices (Si: [0078] – information is transmitted/received including information on forward/reverse channels. See also [0084-0086], [0012] – eNB sends downlink control information and schedules uplink grants for a plurality of UEs over a plurality of corresponding channels in LAA. See also [0119-0120]. See also [0168] for receiving multiple response information.).
            Regarding Claim 8, Si discloses the method according to claim 1, wherein the receiving, by the first device, the multiple pieces of response information comprises:
     receiving, by the first device, the multiple pieces of response information from a second device (Si: [0078] – information is transmitted/received including information on forward/reverse channels. See also [0084-0086], [0012] – eNB sends downlink control information and schedules uplink grants for a plurality of UEs over a plurality of corresponding channels in LAA. See also [0119-0120]. See also [0168] for receiving multiple response information.).
            Regarding Claim 9, Si discloses the method according to claim 8, wherein:
the first device is a terminal device and the second device is a base station; or
the first device is a base station and the second device is a terminal device (Si: [0078] – information is transmitted/received including information on forward/reverse channels. See also [0084-0086], [0012] – eNB sends downlink control information and 
            Regarding Claim 10, Si discloses the method according to claim 1, wherein the contention window is a contention window of a licensed-assisted access (LAA) system (Si: [0080] – “In some embodiments, the controller/processor 225 is configured to trigger an LBT request to transmit, to a user equipment (UE), at least one of an uplink (UL) grant or downlink (DL) data over a licensed assisted access (LAA), determine an adaptive contention window (CW) size comprising a predetermined minimum value and maximum value for transmitting the DL data, perform an DL data LBT operation in accordance with the adaptive CW size, multiplex the UL grant with the DL data based on the DL data LBT operation.”).

            Claims 11-19, directed to an apparatus embodiment of claims 1-8 and 10, recite similar features as claims 1-8 and 10, respectively, and are therefore rejected upon the same grounds as claims 1-8 and 10. Please see above rejections of claims 1-8 and 10. Si further discloses the apparatus comprising a processor and memory (Si: Figures 2 and 3).
             Claim 20, directed to an apparatus embodiment of claim 1, recites similar features as claim 1, respectively, and is therefore rejected upon the same grounds as claim 1. Please see above rejection of claim 1. Si further discloses the apparatus comprising a communication interface (Si: Figures 2 and 3).

Conclusion
11.          Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

12.         The prior art made of record (please see attached PTO-892) and not relied upon is considered pertinent to applicant's disclosure.
US PGPub 2017/0055296 A1 to Cheng et al. at [0002], [0027], [0042], [0065-0067], [0093], and [0123];
US PGPub 2016/0150534 A1 to Kwon at [0006], [0025], [0034-0038], and [0054-0055];
US PGPub 2018/0175975 A1 to Um et al. at [0005], [0016], [0025], [0074], [0156-0157], [0274], and [0289-0290].



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BENJAMIN H. ELLIOTT IV
Primary Examiner
Art Unit 2474



/BENJAMIN H ELLIOTT IV/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        March 8, 2021